Per Curiam.
Defendant was convicted by a jury of breaking and entering a building with intent to commit larceny therein.* At trial, defendant testified that while at a bar he met an old friend who tried to persuade him to drive that night to a building and assist in loading some machines into defendant’s car. Defendant stated that he declined the invitation, but out of curiosity he drove later that same night together with another friend to the building in question, backed his car into an alley, climbed through a window of the establishment, and was apprehended by the police while inside the building looking for his friend.
On appeal, defendant challenges the admissibility of two photographs. One depicts an open window located in the rear of the building where defendant was alleged to have entered the building. Defendant contends that the photograph was inadmissible because the window as shown in the photograph contained marks of a prior breaking and entering. We *529find no error in admitting this photograph. A police officer testified that the picture fairly depicted the condition of the building when he first approached it. Moreover, by examination and cross-examination, the jury was informed that certain marks on the window were old and not related to the present charge.
A second photograph depicts an automobile parked in the alley at the rear of the burglarized building. Defendant contends that the prosecution failed to establish any connection between defendant and the automobile. On cross-examination, defendant stated that, while he could not see the license plate number of the automobile depicted, the car resembled his own, had the same body style, and was of the same model year as his own. We see no error in admitting this exhibit.
An appellate court will not upset the findings of a jury when the evidence introduced is credible and sufficient to support the verdict. People v. Cybulski (1960), 11 Mich App 244.
Affirmed.

 MCLA § 750.110 (Stat Ann 1968 Cum Supp § 28.305).